DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
2.	Claims 1-19 are currently pending.  Claim 15-19 have been withdrawn with traverse in the telephonic interview with Attorney Scott Tulino on 05/13/2021 during which a provisional election of Group I claims 1-14 and the species of the oxide catalysts of claim 5 where made. Claim 5 was found to be allowable over the prior art of record and therefor claim 4 was searched and rejected. This office action is the first office action on the merits of the claims. 

Election/Restriction
3.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to a method of making a block copolymer, classified in C08F4/74.
II. Claims 15-19, drawn to a block copolymer, classified in C08F297/026.


The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as is claimed can be made by a materially different process such as one that does not use the catalyst in the claimed method but uses an anionic or free radical initiator.
and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The groups are drawn to different areas of the art as is indicated by their different classifications and would require different search terms and areas in order to fully search and as such would provide a serious search burden.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.


Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The species of catalyst are mutually exclusive and chemically different and distinct from one another and so would require different search terms and areas and so would provide a serious search burden.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Attorney Scott Tulino on 05/13/2021 a provisional election was made with traverse to prosecute the invention of Group I , claims 1-14 and the species of ii of the oxide catalyst (claim 5).  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 4 and 15-19 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Concerning claim 1 the claim indicates a formula (I) having a group of OTMS, however the group of OTMS is never defined and so renders the claim indefinite. For the purpose of art examination the group of OTMS is interpreted to be an oxygen attached to a trimethylsilane group. 
Additionally the claim indicates that group for X can be OAc, OC(O)Ar, OTf, OTs which renders the claim indefinite as no indication of the AC Ar Tf or Ts groups is given and so it can not be determined what exactly these groups are. 
Also the claim indicates “adding a first monomer in to the first mixture for reaction” and “adding a second monomer into the second mixture for reaction” which render the claim indefinite as it is not clear what “first mixture for reaction” or “second mixture for reaction” are. Is this an indication that there is a reaction? Is this an indication of new mixtures of the  “first mixture for reaction” or “second mixture for reaction” which are different from the first mixture and the second mixture? Is this an intended use of each mixture?  It is not clear what is being indicated in these steps and so this renders the claim indefinite. 
Concerning claim 4 the claim indicates M can be Fe(II/III) Cu(I/II), Mn(II/III) which renders the claim indefinite as it is not clear if this is an indication that each of the elements can be present in each of the indicated forms or an indication that they must be present in the mixture of the indicated forms. Additionally it is not clear how the M could be Cu(I) as the M in claim 1 is indicated to have to have a positive charge of from 2 to 4 and Cu(I) has a positive charge of 1 which is not within this range. 
Concerning claim 6-8 and 12 it is not clear what the boundaries of the acrylate and diacrylate compounds indicated in claim 6 and referenced in claims 7-8 are as “acrylate” can have multiple meanings.  It can mean specifically an acrylate group C=COO, or could possibly indicate (meth)acrylate groups.  The dependent claims indicate that (meth)acrylamide and (meth)thioacrylates are also possibilities but there is no indication as to what the boundaries are on “acrylate” or “diacrylate” and so 
Concerning claim 9 the claim recites “the third mixture for reaction” which renders the claim indefinite.  Is this an indication that there is a reaction? Is this an indication of new mixtures of the “third mixture for reaction” which is different form the third mixture? Is this an intended use of each mixture?  It is not clear what is being indicated in these steps and so this renders the claim indefinite. 
Claims 2-3, 5, 10-11 and 14 are rejected as being dependent from a rejected base claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 6-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sogah (GB 2102818 A) in view of Dicker (US 4,866,145).
Concerning claim 1 Sogah teaches a method of polymerizing by a living polymerization method ( pg 3 lines 35-40) which includes charging the initiator, co-catalyst and solvent into a polymerization vessel before adding a monomer to the polymerization vessel (pg 5 lines 55-60).  Initiators which are preferably useful for this include [(1-methoxy-2-methyl-1-propenyl)oxy]trimethylsilane (pg 4 lines 10-15). This compound corresponds to the claimed compound of formula (I).  The cocatalysts are indicated to include suitable lewis acids such as zinc iodide, bromide and chloride (pg 2 lines 45-55).  This living polymerization method is indicated to be capable of being used for creating block copolymers (pg 6 lines 45-50). This is indicated to be possible because the polymerization process is a living polymerization where the initiator moiety located at one end of the polymer chain remains living even when the monomer supply is consumed and this terminal initiator moiety unless chemically deactivated is capable of initiating further polymerization with the same or different monomers allowing for the formation of block copolymers (pg 6 lines 44-50).  As such Sogah teaches a method of making block copolymers which includes mixing a compound of formula I, a catalyst and a first solvent to obtain a first mixture, and then adding a first monomer to the first mixture to obtain a second mixture. 
Sogah does not specifically indicate the claimed method of adding a second monomer to the second mixture to obtain a third mixture, or using the catalyst having the particularly claimed structure. 
It would have been obvious to one of ordinary skill in the art at the time of filling to add a second monomer to the second mixture to obtain a third mixture because Sogah teaches that the method can be used to make block copolymers and that the initiator moiety at the end of the polymer terminal can initiate further polymerization with monomers that can be different from the first monomer after the monomer supply is consumed which would allow for the formation of the indicated block copolymer by means of the indicated method step. 
3 which fits the claimed catalyst structure. The process is indicate to be capable of being carried out in presence of a solvent (column 5 lines 40-50). An example of this includes a method where solvent [(1-methoxy-2-methyl-1-propenyl)oxy]trimethylsilane are mixed with an ethylacrylate monomer and then a lewis acid is added examples of which include compounds ferric chloride (column 8 lines 10-20 and 30-45 Table 1 examples 20). Other examples include mixing solvent, a catalyst and the [(1-methoxy-2-methyl-1-propenyl)oxy]trimethylsilane compound together first and then adding ethyl acrylate monomer to form a living polymer (column 7 lines 15-30).  As such the lewis acids of zinc chloride, bromide or iodide are substantially equivalent and interchangeable with the lewis acid of ferric chloride.  It would have been obvious to one of ordinary skill in the art at the time of filling alter the method of Sogah to use the claimed lewis acid Ferric chloride catalyst of Dicker because Dicker teaches that the zinc iodide, bromide or chloride lewis acid catalysts are substantially equivalent and interchangeable with the lewis acid ferric chloride as a polymerization catalyst for compounds such as [(1-methoxy-2-methyl-1-propenyl)oxy]trimethylsilane. 
Concerning claim 2-3 Sogah further teaches that the final non living polymeric product which is obtained is formed by exposing the living polymer to an active hydrogen source such as water or an alcohol with the example of methanol (pg 6 lines 4-10). Examples of this indicate a reaction mixture that has which was added to excess hexane and water (pg 13 lines 30-35). This corresponds to the claimed indication of a second solvent that is water and aaC6 alkane mixture. 
because Sogah teaches that the final non living product is formed by exposing the living polymer to an active hydrogen source such as water and teaches examples which correspond to the claimed indication of adding the reaction mixture into water and a C6 alkane. 
Concerning claim 4 as is indicated above in the discussion of claim 1 Sogah in view of Dicker teaches the use of ferric chloride having a structure of FeCl3. This catalyst would have an M which is Fe (III) which would correspond to the claimed catalyst structure. 
Concerning claim 6-7 Sogah further teaches that examples of the monomers which can be used to make polymers and block copolymers include acrylate compounds such as methyl methacrylate, butyl methacrylate, lauryl methacrylate (a c12 alkyl methacrylate), ethyl acrylate, butyl acrylate, ethylhexyl (meth)acrylate, dimethylaminoethyl methacryalte,  dimethylamino ethyl acrylate (pg 3 lines 40-50) all of which are within the claimed monomer structure. 
Sogah in view of Dicker does not specifically indicate that both the indicated first monomer and the indicated second monomer have the claimed structure, but does as is indicated above indicate that examples of useful monomers fit within the claimed structure. 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed first and second monomers for the method of making a block copolymer of Sogah in view of Dicker because Sogah teaches that multiple different monomers within the claimed monomer structure can be used as monomers of the method and so it would be obvious to use them together as the monomers of the block copolymer. 
Concerning claim 8 Sogah does not require that a diacrylate compound be used and the claim that is currently drafted does not require that a diacrylate be used only that when it is used it has the indicated structure of formula (IV). As such Sogah in view of Dicker teaches that claimed limitations. 
Concerning claim 9 Sogah in view of Dicker does not specifically teach a step of adding a third monomer in the third mixture for reaction to obtain a fourth mixture. 
Sogah indicates that the living polymerization method is indicated to be capable of being used for creating block copolymers (pg 6 lines 45-50). This is indicated to be possible because the polymerization process is a living polymerization where the initiator moiety located at one end of the polymer chain remains living even when the monomer supply is consumed and this terminal initiator moiety unless chemically deactivated is capable of initiating further polymerization with the same or different monomers allowing for the formation of block copolymers (pg 6 lines 44-50).  As such Sogah teaches a method of making block copolymers which includes mixing a compound of formula I, a catalyst and a first solvent to obtain a first mixture, and then adding a first monomer to the first mixture to obtain a second mixture.  Sogah additionally indicates an example of a triblock copolymer (pg 14 lines 45-48) indicating that block copolymers having three blocks would be useful block copolymers. 
It would have been obvious to one of ordinary skill in the art at the time of filling to add a second monomer to the second mixture to obtain a third mixture and then add a third monomer to form a fourth mixture which is a triblock copolymer because Sogah teaches that the method can be used to make block copolymers and that the initiator moiety at the end of the polymer terminal can initiate further polymerization with monomers that can be different from the first monomer after the monomer supply is consumed which would allow for the formation of the indicated block copolymer by means of the indicated method step, and further teaches that triblock copolymers are useful block copolymers. 
Concerning claim 10-11 Sogah further teaches that the final non living polymeric product which is obtained is formed by exposing the living polymer to an active hydrogen source such as water or an alcohol with the example of methanol (pg 6 lines 4-10). Examples of this indicate a reaction mixture that has which was added to excess hexane and water (pg 13 lines 30-35). This corresponds to the claimed indication of a second solvent that is water and a C6 alkane mixture. 
because Sogah teaches that the final non living product is formed by exposing the living polymer to an active hydrogen source such as water and teaches examples which correspond to the claimed indication of adding the reaction mixture into water and a C6 alkane. 
Concerning claim 12 Sogah further teaches that examples of the monomers which can be used to make polymers and block copolymers include many differentacrylate compounds such as methyl methacrylate, butyl methacrylate, lauryl methacrylate (a c12 alkyl methacrylate), ethyl acrylate, butyl acrylate, ethylhexyl (meth)acrylate, dimethylaminoethyl methacryalte,  dimethylamino ethyl acrylate (pg 3 lines 40-50).  
Sogah in view of Dicker does not specifically indicate that both the indicated first monomer and the indicated second monomer have the claimed structure, but does as is indicated above indicate that examples of useful monomers fit within the claimed structure. 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed first and second monomers for the method of making a block copolymer of Sogah in view of Dicker because Sogah teaches that multiple different monomers within the claimed monomer structure can be used as monomers of the method and so it would be obvious to use them together as the different monomers of the block copolymer. 
Concerning claim 13 Sogah further teaches that the solvents which can be used for the polymerization those like dimethoxyethane, diethoxymethane, diethylether, crown ethers such as 18-crown-6 and tetrahydrofuran which is a cyclic ether (pg 5 lines 39-45). All of these indicated solvents are ether solvents. 
because Sogah teaches that ether solvents can be used as the polymerization solvent. 
Concerning claim 14 Sogah in view of Dicker does not specifically indicate the weight % of the catalyst based on total weight of the first mixture. 
Sogah does indicate that when solvent is used the final polymerization that he monomer will have a concentration of at least 1 wt% and preferably at least 10 wt%, that the initiator is employed at a concentration such that the monomer/initiator molar ratio is greater than 1 and preferably greater than 5 and the co catalyst is present in such an amount that the molar ratio of initiator to cocatalyst is in the range of 0.1 to 500 and preferably from 1 to 10 (pg 5 lines 50-60). This indicates that the cocatalyst will be present in the polymerization mixture in a molar amount of a monomer to cocatalyst ratio of preferably 0.5 to 2500 (although this could be higher if the monomer initiator molar ratio is greater than the indicated preferable minimum value of 5). The most preferred monomer of Sogah of methyl methacrylate has a molecular weight of approximately 100 g/mol and the ferric chloride catalyst of Ferric chloride has a molecular weight of approximately 162 g/mol. This would indicate if the minimum preferred amount of monomer of 10 wt% is used that the final polymerization reaction mixture would have for 100 g total, 10 g of monomer (or .1 mol).  Given the previously calculated monomer to cocatalyst ratio this would indicate that the cocatalyst is present in an amount of .2 to 0.00004 mols or 32.4 g to 0.00648 g of the catalyst per 90 grams of the first mixture (removing the 10g of monomer that are added after the other components are mixed).  This would give a broadly indicated amount of catalyst of 36% to 0.0072% by weight of the catalyst. This is an overlapping range with the claimed range of from 0.1 to 20 wt%. 
Additionally Sogah teaches an example that indicates the first mixture is 10 mmoles of [(1-methoxy-2-methyl-1-propenyl)oxy]trimethylsilane 2.25g of catalyst and 10ml of dichloromethane (pg 7 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed amount of catalyst is the first mixture of the method of Sogah in view of Dicker because Sogah teaches an overlapping range with the claimed amount of catalyst and gives an example that fits within the claimed range of the amount of catalyst. 
Allowable Subject Matter
6.	Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record fairly teach or suggest the claimed catalyst that includes one of the indicated MO groups in the catalyst. As this elected species of claim 5 was found to be allowable the non elected species of claim 4 was searched and rejected as is indicated above. 

Conclusion
7.	Claims 1-4, 6-14 are rejected. Claim 5 is allowable over the prior art of record. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID L MILLER/Examiner, Art Unit 1763                                                                                                                                                                                                        
/ARRIE L REUTHER/Primary Examiner, Art Unit 1763